DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered and are persuasive. 
Applicant’s amendment filed 05/31/2022 has been considered and is entered for the record.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As best understood within the context of Applicant' s claimed invention as a whole, these limitations do not appear to be disclosed, taught, nor otherwise rendered obvious by the prior art.
For example, Cho teaches a radio frequency interference (RFI) filter algorithm for a weather radar. However, Cho fails to disclose, teach, or otherwise render obvious the claim limitations in claims 1, 12, 20 in view of the claimed invention as a whole. For instance, Cho fails to disclose lp norms of radials of the weather radar specified by the claims.
Furthermore, Hoffman teaches a hierarchical artificial neural network (HANN) for automating the recognition and identification of patterns in precipitation. However, Hoffman fails to disclose, teach, or otherwise render obvious the independent claim limitations in claims 1, 12, 20 in view of the claimed invention as a whole.
The cited prior art does not anticipate, suggest, nor render obvious the independent 1, 12, 20 when considered individually or in combination before the effective filing date of the instant application. An updated search was performed and no new art anticipates, suggests, or makes obvious the claimed invention. Accordingly, the claims are deemed allowable over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/Examiner, Art Unit 3648           
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648